Citation Nr: 0000181	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954 and from January 1955 to May 1956.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
hearing loss in the left ear.

In a statement dated in September 1999, the veteran's 
representative referred to a claim for service connection for 
hearing loss in the right ear.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


REMAND

In his substantive appeal dated in March 1998, the veteran 
indicated that he wanted to testify at a hearing before a 
Member of the Board at the RO.  While a hearing was held at 
the RO, it was conducted by a hearing officer.  By letter in 
October 1999, the Board asked the veteran for clarification 
regarding his desire for a hearing.  The letter noted that if 
he did not respond within thirty days, it would be assumed 
that he wanted a hearing before a Board Member at the RO.  
However, no response was received.  The veteran's desire for 
a hearing must be clarified before a decision is issued.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












